                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BEATRIZ I. MALLORY,

                        Plaintiff,
     V.                                            3:19-CV-744
                                                   (JUDGE MARIANI)
WELLS FARGO BANK, N.A.,

                        Defendant.
                                     MEMORANDUM OPINION

          Presently before the Court is Plaintiff Beatriz Mallory's "Motion to Extend Fact

Discovery and Allow the Deposition of Elizabeth Joan Taylor, Vice President Loan

Documentation for Wells Fargo and One Additional Witness From Wells Fargo, if Necessary

and Extend Time to Respond to Motion for Summary Judgment Pursuant to Rule 56(d),"

(Doc. 84). This Motion was filed on June 18, 2021 , just one day after the Court denied

Plaintiffs prior, nearly identical, request. (See Doc. 83). Defendant Wells Fargo Bank, N.A.

filed a Brief in Opposition to Plaintiffs Motion on June 25, 2021. (Doc. 96). For the reasons

set forth below, the Court will again deny Plaintiffs Motion.

          Plaintiff commenced this action against Defendant on July 6, 2017 in the Court of

Common Pleas of Wayne County, Pennsylvania by writ of summons, which Defendant

removed to this Court on May 1, 2019. (Doc. 1). On September 5, 2019, the Court entered

a Case Management Order establishing the initial pretrial deadlines for this matter, including

a fact discovery deadline of March 15, 2020, and a dispositive motion deadline of May 31,
2020. (Doc. 19). After several requests by the parties for extensions of the initial case

management deadlines, the Court entered an Order on September 22, 2020 which set the

deadline to complete fact discovery as January 15, 2021, and the deadline to file dispositive

motions as June 4, 2021. 1 (Doc. 50).

        On December 3, 2020, Defendant filed a letter advising the Court of a discovery

dispute that had arisen between the parties. (Doc. 61 ). The letter explained that on

November 20, 2020, Plaintiff served four deposition notices on Defendant which sought to

depose Wells Fargo's current Chief Executive Officer ("CEO"), Charles Scharf, as well as

three former CEOs, John Stumpf, Tim Sloan and C. Allen Parker. (Id. at 1). The letter

further advised the Court that Defendant's counsel sent correspondence to Plaintiff on

November 25, 2020 objecting to the deposition notices, and "suggested that instead,

Plaintiff issue a 30(b)(6) notice." (Id). The letter further indicated that Defendant's counsel

also spoke with counsel for Plaintiff on December 2, 2020, "in another good faith attempt to

resolve this dispute," but the parties were unable to resolve the dispute. (Id). The

December 3 letter ultimately requested that the Court schedule a conference to address the




        1 All   amendments of case management deadlines in this matter (see Docs. 37, 43, 50) were jointly
requested by counsel for both parties. (See Docs. 36, 42, 49) . In the present Motion, Plaintiff states that
the Court's March 11, 2020 Order extending case management deadlines (Doc. 37) was based on "the
request of counsel for Wells Fargo." (Doc. 84 at ,r 5). However, the Court notes that the March 10, 2020
letter, while filed via EFC by Defendant's counsel, indicates that "counsel for the parties have met and
conferred and now hereto respectfully request that the proposed Revised Case Management Order ... be
entered in the First Action," citing COVID-19-related travel restrictions for both Plaintiff and Wells Fargo
employees. (Doc. 36 at 1).
                                                     2
dispute, or, alternatively, permit Defendant to file a motion to quash and for a protective

order. (Id. at 2).

       On December 8, 2020, Plaintiff filed a letter responding to Defendant's December 3

letter. (Doc. 63). Plaintiffs counsel specifically "request[ed] that the Court [] not schedule a

conference in regard to this dispute," as her position was "fully explained to [Defendant's

counsel] during our December 2, 2020 conference call." (Id. at 2). The letter further

expressed Plaintiffs continuing need to take the four depositions of Defendant's current and

former CEOs. (See id). In light of Plaintiffs response, the Court issued an Order directing

Defendant to file a motion to quash and for a protective order within seven days of the date

of the Order. (Doc. 64).

       On January 11 , 2021, Defendant filed a "Motion to Quash and for a Protective

Order," (Doc. 65), to which Plaintiff filed a "Answer to Motion to Quash and for a Protective

Order," wherein Plaintiff either admitted or denied each numbered factual point listed in

Defendant's Motion. (Doc. 66). The Court granted Defendant's Motion to Quash on June

17, 2021. (Doc. 81).

        !n accordance with the pretrial deadline to file dispositive motions set forth in this

Court's September 22, 2021 Order, Defendant filed a Motion for Summary Judgment (Doc.

71) on June 4, 2021, as well as its Brief in Support (Doc. 72) on June 7, 2021 .

       On June 9, 2021, nearly five months after the deadline to complete all fact discovery

had passed, Plaintiff filed her first "Motion to Extend Discovery and Extend Time to Respond

                                                 3
to Defendant/Counterclaim Plaintiff's, Motion for Summary Judgment." (Doc. 74). In the

first Motion, Plaintiff requested that "the time to complete fact discovery be extended for

sixty (60) days from the ruling by this Court on the Motion to Quash and for a Protective

Order," as well as "the time to respond to the Motion for Summary Judgment be extended

until thirty (30) days after the deposition transcript or transcripts of the fact witnesses

become available." (Id. at fflI 20, 23). The Court denied Plaintiffs first Motion on June 17,

2021. (Doc. 83).

       As Plaintiff's first request for an extension of time to complete fact discovery relied

solely on the asserted need to take the depositions of the current and former Wells Fargo

CEOs, and as further Plaintiff had "not asserted any need to take other depositions in this

matter, specifically those contemplated by Federal Rule of Civil Procedure 30(b)(6) for

corporate representatives," the Court denied such request. (Id. at 2-3). As for Plaintiff's

request for an extension of time to respond to Defendant's Motion for Summary Judgment,

the Court specifically ruled that

       to the extent that Plaintiff's request for an extension of time to respond to
       Defendant's Motion for Summary Judgment is based on the need for additional
       time to complete discovery, it is denied. However, Plaintiff, to the extent she
       deems necessary, is permitted to request an extension of time to respond to
       Defendant's Motion for Summary Judgment based on other grounds.

(Doc. 83 at 3-4) (emphasis added).

       One day after the Court's ruling, Plaintiff filed the present Motion. (Doc. 84). Now,

Plaintiff specifically requests (1) an extension of fact discovery so that Plaintiff's counsel can

                                                 4
depose Elizabeth Joan Taylor, Wells Fargo's Vice President of Loan Documentation, and

possibly one additional, unidentified, witness, and (2) an extension of time to respond to

Defendant's Motion for Summary Judgment. (See id). The Court will address each request

in turn .

         First, Plaintiff again requests that the Court grant her an extension of fact discovery.

This time, however, even though Plaintiff previously "denied that discovery could be

obtained by some other source" besides Defendant's current and former CEOs, (Doc. 66 at

~ 43),   Plaintiffs counsel now seeks "to take the deposition of Elizabeth Joan Taylor or one

additional representative of Wells Fargo if she cannot answer questions in the deposition."

(Doc. 84 at ~ 21). This is the same discovery that, as Defendant points out, "Wells Fargo

offered and [Plaintiff] rejected." (Doc. 96 at 7).

         As the basis for her request, rather than outlining the information she hopes to obtain

from the requested discovery, Plaintiffs counsel repeatedly attempts to shift the

responsibility of her own failures to the Court. Specifically, it is asserted that "[c]ounsel for

Mallory had attempted to complete all fact discovery in good faith per the most recent Case

Management Order but was unable to do so pending a ruling from the Court on the Motion

to Quash and for Protective Order filed by counsel for Wells Fargo." (Doc. 84 at~ 18).

Regarding depositions, Attorney Clause further claims that she was "awaiting a ruling by

this Court to the Motion to Quash and for a Protective Order which was filed in January and

therefore did not schedule or take any other depositions" (Doc. 86 at 4) .

                                                 5
       First, the pendency of Defendant's Motion to Quash placed no restraints whatsoever

on Plaintiffs counsel's ability to take the depositions of other witnesses in this matter, as

Defendant's Motion to Quash was only directed at the notices of deposition of Defendant's

current and former CEOs.

       Further, Attorney Clause's claim that she "was waiting for a ruling from this Court

with the hope that the four scheduled fact witnesses could still be taken or, in the

alternative, other representatives of Wells Fargo could be taken," (Doc. 86 at 3) (emphasis

added), is a manifestly false and disingenuous statement. Until the present Motion,

Attorney Clause has never expressed any desire to take depositions of any Wells Fargo

representatives, other than the current and former CEOs. At this point, it is undisputed that

counsel for Defendant attempted to offer Plaintiff a Federal Rule 30(b)(6) witness, but

Attorney Clause repeatedly refused this option and made no further attempt to depose

anyone else. (See Doc. 80 at 4; Doc. 96 at 7; Doc. 61 at 1). This is also apparent from

Plaintiffs own previous filings, as, for example, Plaintiffs counsel stressed to the Court in

her December 3, 2020 letter, which was filed prior to Defendant's Motion to Quash , that

depositions of Defendant's current and former CEOs were necessary, and she was not

open to Defendant's alternative suggestions. (See Doc. 63).

       Apparently in reference to Defendant's counsel's prior Rule 30(b)(6) witness

suggestion, Attorney Clause maintains in her current filings that "[c]ounsel for the opposing

party cannot dictate how counsel requesting depositions is to proceed with discovery," and

                                                6
that "the undersigned as counsel for Mallory has the right to make a determination of what

witnesses she desires to take to support the case ... It does not matter that counsel for

Wells Fargo may have offered some other witness." (Doc. 86 at 5). This is an

acknowledgment by counsel that the fact that she took no other depositions in this matter

was solely the result of either her own ill-advised decision, or her disregard of the Federal

Rules of Civil Procedure. Thus, to the extent Plaintiff's counsel has yet to take other

depositions in this matter, that was clearly her choice. Plaintiff's request for an extension of

fact discovery to allow for the deposition of Elizabeth Joan Taylor "and One Additional

Witness from Wells Fargo" is therefore denied.

       Next, Plaintiff's counsel requests "additional time to respond to Motion for Summary

Judgment and/or has [sic] the Court defer ruling pursuant to Rul3 [sic] 56(d)." (Doc. 84 at,

23). The Court finds that Plaintiff's request is both moot and meritless.

       Less than a week after making her second request for an extension of time to

respond to Defendant's Motion for Summary Judgment, and without a ruling from the Court,

Plaintiff nonetheless proceeded to file her Brief in Opposition to Defendant's Motion for

Summary Judgment. (See Doc. 92). In her brief, Plaintiff made no mention of the present

request for additional time to respond to Defendant's Motion, no mention of her asserted

need for additional fact discovery, and no suggestion that further briefing on the Motion

might be necessary. Thus, as Plaintiff has already filed her response to Defendant's Motion



                                               7
for Summary Judgment, the Court finds that Plaintiffs request for additional time to respond

is now moot.

       Even though Plaintiffs request for an extension of time to respond to Defendant's

Motion is moot, the Court nonetheless finds that Plaintiffs request is meritless. After

specifically denying Plaintiffs first request for additional time to respond to Defendant's

Motion for Summary Judgment to the extent it was based on Plaintiffs asserted need for

additional fact discovery, the Court's prior Order stated that Plaintiff "is permitted to request

an extension of time to respond to Defendant's Motion for Summary Judgment based on

other grounds," to the extent she deems necessary. (Doc. 83 at 3-4) (emphasis added).

However, in Plaintiffs present Motion, Plaintiff again bases her request for an extension of

time on an asserted need for additional fact discovery. This time, however, to support her

Motion, Plaintiff has filed a "Declaration Pursuant to Rule 56(d)," by Attorney Tammy Lee

Clause, wherein Attorney Clause sets forth an argument, as outlined above, as to why

additional depositions are required five months after the deadline to complete fact discovery

has passed. As the Court has previously ruled, "to the extent that Plaintiffs request for an

extension of time to respond to Defendant's Motion for Summary Judgment is based on the

need for additional time to complete discovery, it is denied." (Doc. 83 at 3-4). Thus, the

instant Motion must be denied, as it makes the same request for the same reasons.




                                                8
       For the foregoing reasons, Plaintiffs "Motion to Extend Fact Discovery and Allow the

Deposition of Elizabeth Joan Taylor, Vice President Loan Documentation for Wells Fargo

and One Additional Witness From Wells Fargo, if Necessary and Extend Time to Respond

to Motion for Summary Judgment Pursuant to Rule 56(d)" (Doc. 84) will be denied. A

separate Order follows.




                                               bert D. Maria 1
                                             United States District Judge




                                            9
